DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8-9, 12 and 18 are objected to because of the following informalities.  Appropriate correction is required.
In claim 8, it appears this claim should be depended upon claim 7 to provide proper antecedent basis for the phrase “the plurality of simulation frequencies” in claim 9.  
In claim 12, line 2, it appears the word “the” should be deleted after the word “and”.
In claim 18, line 2, it appears the word “the” should be deleted after the word “and”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4, 6-13 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2018/0292356 (Findikoglu et al.).
With regards to claim 1, Findikoglu et al. discloses a system for determining changes in a pipeline comprising, as illustrated in Figures 1A-21C, a detection system 10 for detecting a defect (paragraphs [0058],[0075]) of a target object 18 (e.g. pipe) having an accommodating space (e.g. interior space within pipe) and a first port (e.g. left end of pipe in Figure 1A) and a second port (e.g. right end of pipe in Figure 1A) on the accommodating space; a sound source 16 device disposed at the first port and configured for providing and inputting a sound through the first port into the accommodating space to generate a resonant sound wave; a signal receiver 20 disposed at the second port; a database 28 configured for storing reference information derived from simulation of a signal generated after the resonant sound wave is received by the signal receiver such that the reference information comprising first data having characteristics of the resonant sound wave and data having features of an imaginary defect formed on the target object, and the features of the imaginary defect corresponding to the characteristics of the resonant sound wave (paragraphs [0061],[0066],[0070],[0078],[0132]; steps 1508,1510 in Figure 15A); the signal receiver is configured for receiving the resonant sound wave to obtain target information and transmitting the target information to the database such that the target information comprises second data having characteristics of the resonant sound wave when the target object has a real defect, and features of the real defect corresponding to the second data are derived from the features of the imaginary defect corresponding to the first data, by comparing the target information with the reference information (paragraphs [0073] to [0075],[0089]; step 1512 to step 1520 in Figure 15A).  (See, paragraphs [0073] to [0148]).
With regards to claim 2, Findikoglu et al. further discloses the accommodating space of the target object 18 contains gas or fluid.  (See, paragraph [0066]).
With regards to claims 3 and 4, Findikoglu et al. further discloses the sound source device 12 provides sounds of different frequencies and at different volumes. (See, paragraphs [0017],[0070],[0073]).
With regards to claim 6, Findikoglu et al. further discloses the characteristics of the resonant sound wave are a frequency shift or strength.  (See, paragraphs [0065], [0089],[0114]).
With regards to claim 7, Findikoglu et al. further discloses the characteristics of the resonant sound wave in the reference information are derived from sounds of a plurality of simulation frequencies provided by the sound source device.  (See, multiple baseline acoustic signals at multiple vibration modes; Abstract; paragraphs [0018],[0061],[0086],[0133]).
With regards to claims 8-9, Findikoglu et al. further discloses the characteristics of the resonant sound wave in the target information are derived from sounds of a target bandwidth band provided by the sound source device such that the target bandwidth band is within a range between any two of the plurality of simulation frequencies.  (See, frequency between about 1 kHz to 1 MHz; paragraphs [0017],[0081]).
With regards to claim 10, Findikoglu et al. further discloses the reference information is obtained from a computer simulation or obtained from simulation by a mechanism arrangement (e.g. computer 28; paragraphs [0061],[0073],[0074],[0128]).
With regards to claim 11, Findikoglu et al. further discloses the second data of the target information is a difference of two frequencies detected by the signal receiver at two different time.  (See, paragraphs [0014],[0055],[0059],[0062],[0065],[0067],[0073],[0078],[0100],[0101]).
With regards to claim 12, Findikoglu et al. further discloses the features of the imaginary defect are at least one of positions and sizes; at least one of positions and sizes of the features of the real defect are determined after the target information is compared with the reference information.  (See, paragraphs [0059],[0062],[0066],[0091],[0121] to [0124],[0132]).
With regards to claims 13 and 18, the claims are directed to method claims and are commensurate in scope with the above apparatus claims 1,12 and are rejected for the same reasons as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0292356 (Findikoglu et al.).
With regards to claim 5, Findikoglu et al. does not explicitly specify the resonant sound wave is in a standing wave state in the accommodating space.  However, to have set such test characteristics is a matter of optimization, choice possibilities, and a well-known concept that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention since acoustic waves are in the state of standing waves when propagating in a gas or liquid.
With regards to claim 14, the claim is directed to method claims and is commensurate in scope with the above apparatus claim 5 and is rejected for the same reasons as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Kwun, Tingley, Campbell, Kumar, Furse, are related to detection system for detecting a defect of a target object by comparing reference information and target information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861